154 U.S. 658
14 S.Ct. 1216
31 L.Ed. 598
WILLIAM WOODFOLK et al.v.JAMES A. SEDDONS.
No. 943.
March 2, 1880.

T. D. W. Yonley, for appellants.
A. H. Garland, for appellee.
Mr. Chief Justice WAITE delivered the opinion of the court.


1
After a careful considerat on of this case, we are entirely satisfied that the consideration of the note executed by William W. Woodfolk to his son, William Woodfolk, on which alone the title of the son to the property in controversy depends, was fictitious, and that the confession of judgment by the father in favor of the son, and the purchase of the property in controversy by the son under execution, were but parts of a scheme devised by the father and son, through which it was hoped something might be saved from the wreck of the father's fortune at the expense of his bona fide creditors. There is no dispute about the law applicable to these facts, and, as it will serve no useful purpose to discuss the evidence in detail, a further opinion on this point will not be delivered.


2
The purchase of the property at tax sale by the son was, as we think, under the circumstances, nothing more in legal effect than payment of the taxes, so far as the rights of these appellants are concerned. We cannot divest ourselves of the conviction that it was part and parcel of the scheme devised to hinder and delay creditors in the collection of their debts.


3
Decree affirmed.